      Case 4:09-cv-05718-SBA Document 153-1 Filed 07/30/21 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
 2    David Perlson (CA Bar No. 209502)          JaredJared
                                                       NewtonNewton
                                                                  (admitted
                                                                       (admitted
                                                                             pro hac
                                                                                  provice)
                                                                                      hac vice)
      davidperlson@quinnemanuel.com              jarednewton@quinnemanuel.com
                                                      jarednewton@quinnemanuel.com
 3    Jonathan Tse (CA Bar No. 305468)           SandySandy
                                                         ShenShen
                                                                (admitted
                                                                     (admitted
                                                                           pro hac
                                                                                provice)
                                                                                    hac vice)
 4    jonathantse@quinnemanuel.com               sandyshen@quinnemanuel.com
                                                      sandyshen@quinnemanuel.com
      50 California Street, 22nd Floor           13001300
                                                       I Street
                                                             I Street
                                                                 NW,NW,SuiteSuite
                                                                             900 900
 5    San Francisco, CA 94111                    Washington,
                                                      Washington,D.C.D.C.
                                                                      20005 20005
      Telephone: (415) 875-6600                  Telephone:
                                                      Telephone:
                                                               (202)(202)
                                                                      538-8000
                                                                           538-8000
 6    Facsimile: (415) 875-6700                  Facsimile:
                                                      Facsimile:
                                                             (202)(202)
                                                                    538-8100
                                                                          538-8100
 7
      Catlin Williams (CA Bar No. 336464)
 8    catwilliams@quinnemanuel.com
      555 Twin Dolphin Drive, 5th Floor
 9    Redwood Shores, CA 94065
      Telephone: (650) 801-5000
10    Facsimile: (650) 801-5100
11
     Attorneys for Defendant Google LLC
12
13
14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA,
16
                                      OAKLAND DIVISION
17
     NETLIST, INC.,                                CASE NO. 4:09-CV-05718-SBA
18
                  Plaintiff,                       DECLARATION OF JONATHAN TSE IN
19                                                 SUPPORT OF DEFENDANT’S MOTION
           vs.                                     TO STRIKE PLAINTIFF’S NEW
20                                                 ASSERTION OF CLAIM 16 AND NEW
     GOOGLE LLC,                                   DATES FOR PRIORITY AND
21                                                 CONCEPTION THAT WERE NOT IN ITS
                  Defendant.                       ORIGINAL PATENT LOCAL RULE 3-1
22                                                 DISCLOSURES
23
24
25
26
27
28

                                                                      Case No. 4:09-cv-05718-SBA
                                            DECLARATION OF JONATHAN TSE ISO MOTION TO STRIKE
      Case 4:09-cv-05718-SBA Document 153-1 Filed 07/30/21 Page 2 of 3




 1          I, Jonathan Tse, declare as follows:
 2          1.     I am an attorney licensed to practice in the State of California and am admitted to
 3 practice before this Court. I am an attorney at the law firm Quinn Emanuel Urquhart & Sullivan, LLP,
 4 counsel for Defendant Google LLC (“Google”). I submit this declaration in support of Google’s
 5 Motion to Strike Plaintiff’s New Assertion of Claim 16 And New Dates For Priority And Conception
 6 That Were Not In Its Original Patent Local Rule 3-1 Disclosures. I have personal knowledge of the
 7 matters set forth in this Declaration, and if called as a witness I would testify competently to those
 8 matters.
 9          2.     Attached as Exhibit 1 is a true and correct copy of Netlist’s Disclosure of Asserted
10 Claims And Infringement Contentions (Patent L.R. 3-1 and 3-2) that was served on April 8, 2010.
11          3.     Attached as Exhibit 2 is a true and correct copy of Netlist’s Amended Disclosure of
12 Asserted Claims And Infringement Contentions that was served on June 18, 2021.
13          4.     Attached as Exhibit 3 is a true and correct excerpted copy of Google’s Second
14 Supplemental Objections and Responses to Plaintiff Netlist Inc.’s Interrogatory No. 3 that was served
15 on July 16, 2021.
16          5.     Attached as Exhibit 4 is a true and correct copy of Google’s Request for Inter Partes
17 Reexamination Under 35 U.S.C. § 311 and 37 C.F.R. § 1.913 that was submitted on October 21, 2010.
18          6.     Attached as Exhibit 5 is a true and correct excerpted copy of the transcript of Jeffrey
19 C. Solomon’s deposition that took place on August 13, 2009.
20          7.     Attached as Exhibit 6 is a true and correct copy of the Sua Sponte Decision To Merge
21 Reexamination Proceedings that was issued by the United States Patent and Trademark Office
22 (“USPTO”) on February 28, 2011.
23          8.     Attached as Exhibit 7 is a true and correct copy of the Appeal Brief Of Third Party
24 Requester Google Inc. Pursuant To Pre-AIA 35 U.S.C. § 134(c) And 37 C.F.R. § 41.67 that was filed
25 on September 30, 2014.
26          9.     Attached as Exhibit 8 is a true and correct copy of JEDEC’s Patent Policy that was in
27 force on May 3, 2010.
28

                                                    -2-                  Case No. 4:09-cv-05718-SBA
                                               DECLARATION OF JONATHAN TSE ISO MOTION TO STRIKE
      Case 4:09-cv-05718-SBA Document 153-1 Filed 07/30/21 Page 3 of 3




 1          10.    Attached as Exhibit 9 is a true and correct copy of (1) a letter from Mario J. Martinez,
 2 JEDEC Representative at Netlist Inc., to John Kelly, President of JEDEC, dated April 1, 2010; and (2)
 3 a letter from Sean C. Cunningham, partner at DLA Piper LLP, to John Kelly, dated September 7, 2011
 4 and attachments.
 5          11.    Attached as Exhibit 10 is a true and correct excerpted copy of Netlist’s
 6 Response/Amendment made in response to the Reexam Non-Final Office Action issued by the
 7 USPTO on October 14, 2011, dated January 13, 2012.
 8
 9          I, Jonathan Tse, certify under penalty of perjury that the foregoing is true and correct.
10
11 DATED: July 30, 2021                                   /s/ Jonathan Tse
                                                          Jonathan Tse
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-                  Case No. 4:09-cv-05718-SBA
                                                DECLARATION OF JONATHAN TSE ISO MOTION TO STRIKE
